UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

AASHISH KALRA,
ASIA PACIFIC VENTURES, LTD.,
TRIKONA ADVISERS

LIMITED,

Plaintiffs, : CASE NO: 18-CV-00260(KAD)

VS.

ADLER POLLOCK & SHEEHAN,
P.C., MICHAEL GILLERAN,

Defendants.

AFFIDAVIT IN SUPPORT OF MOTION TO ADMIT

RICHARD E. SCHRIER, PRO HAC VICE AS
ADDITIONAL COUNSEL FOR PLAINTIFFS

o

Richard E. Schrier, Esq., being duly sworn, deposes and says:

L

jh

I am a member of the firm of Schrier, Shayne, Koenig, Samberg & Ryne P.C., and I
maintain an office at 595 Stewart Avenue, Garden City, New York 11530, My
telephone number is 516-739-8000, and my fax number is 516-739-8004.

Tam duly admitted to practice law before the Courts of the State of New York since

January 30, 1978, (Bar No. 1496080), the State of Florida since April 30, 1979 (Bar
No 0272922) and the District of Columbia since April 2, 1981 as well as the U.S.

District Courts for the Southern and Eastern Districts of New York (Bar No. 9985).
3.

Ee

I

i>

I~

I have no pending disciplinary complaints as to which a finding has been made that
such complaint should proceed to a hearing.

T have not been denied admission to, been disciplined by, resigned from, surrendered
my license to practice before, or withdrawn an application for admission to practice
before this Court or any other court, while facing a disciplinary complaint.

Tam in good standing in all jurisdictions. Attached hereto as Exhibit “B” ate copies of
Certificates of Good Standing from the bars in New York, Florida and the District of
Columbia confirming the aforementioned. ©

I have fully reviewed and am familiar with the Federal Rules of Civil Procedure, the
Local Rules of the United States District Court for the District of Connecticut and the
Connecticut Rules of Professional Conduct and hereby agree to follow same to the best
of my abilities.

T hereby designate attorney Andrew B. Bowman, a member of the Bar of this Court and
co-counsel in this case as my agent for service of process and the District of
Connecticut as the forum for the resolution of any dispute arising out of ny admission.

WHEREFORE, it is respectfully requested that this Court grant the application to

issue an order permitting your affiant to be admitted Pro Hac Vice as additional counsel to the

Plaintiff in this action and for such other and further relief as to this Court may seem just and

 
Lilie

CHARD E/SCHRIER, ESQ.
Fed, Rar Nov 9985 SONY
Schrier, Shayne, Koenig, Samberg & Ryne P.C.
595 Stewart Avenue

Garden City, New York 11530

Sworn to before me this
24" day of April, 2020

ARNOLD koe
Notary Pubic. 51
No. 30

Qualified in

ual z scala Cou |
Commission Expires July 30 See

NIG

ni

         
 

CERTIFICATION

 

_ This is to certify that on this day of © , 2020, a copy of the foregoing
was filed electronically and served by mail on anyone unable to accent electronic tiling Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system
or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.

/s/ Andrew B. Bowman
ANDREW B. BOWMAN
